 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarolina Freight Carriers Corp.andJames BurkeLocal 560, International Brotherhood of Teamsters,Chauffeurs,.Warehousemen and Helpers of America,Ind.andJamesBurke.CasesNos. 22-CA-213 and 22-CB-98.November 27,1959DECISION AND ORDEROn July 9, 1959, Trial Examiner Reeves R. Hilton issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions to theIntermediate Report and a supporting brief, and the RespondentCompany filed a reply brief in support of the Intermediate Report.The Respondent Union also filed a brief supporting the IntermediateReport.Pursuant to Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection .with these cases to athree-member panel [Chairman Leedom and Members Bean andFanning].The Boardhas reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thesecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed by James Burke,the General Counsel duly issued a consoli-dated complaint, datedJanuary 27,1959,which alleges in substance that theRespondents,by executing and maintaining an agreement or understanding wherebythe Respondent Company delegated to the Respondent Union exclusive control overthe seniority of its employees at itsCarlstadt,New Jersey,terminal,which deter-mines the order of employment and layoffs of employees,thereby engaged in andare engaging in acts and conduct proscribedby the LaborManagement RelationsAct.Theanswers of the Respondents deny the commission of any unfair laborpractices.Pursuant to notice a hearing was held on March 16,17, and 18, 1959,at Newark,New Jersey.All partieswere present and representedby counsel.At3 Like the Trial Examiner,we deem this case to be controlled by the decision InArmour and Company,123 NLRB 1157 (Member Rodgers dissenting),rather than byPacific Intermountain Express Company,107 NLRB 837, enfd. as mod.225 F. 2d343 (C.A. 8).As in theArmourcase, we find here only adoption by the Company of a solution of theseniority dispute between the two unions involved, which had at least colorable supportin the Company'sexisting contract with Local 560, and which was deemed by theCompany to be satisfactory to both unions as an interim arrangement.125 NLRB No. 54. CAROLINA FREIGHT CARRIERS CORP.401the conclusion of the testimony counsel presented oral argument and thereafterbriefswere submitted by the General Counsel and counsel for the RespondentCompany.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYThe complaint alleges and the answer admits the Company, a North Carolinacorporation, performs motor transportation and related services and has its principaloffice at Cherryville, North Carolina, as well as trucking terminals in New Jerseyand other States. In the year preceding the issuance of the complaint the grossrevenue of the Company was in excess of $1,000,000, of which more than $100,000was derived from interstate operations between and among the States of NorthCarolina, New Jersey, and other States. I find the Company is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDRespondent Union Local 560 and Local 641, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, Ind., are laborM. THE UNFAIR LABOR PRACTICESA. The issueThe broad issue is whether the Company by agreement or understanding delegatedto Respondent Local 560 exclusive control over the seniority of its employees,including employees who were members of Local 641.B. The Company's operations and relationship with Local 560 and Local 641For some time prior to 1958, the Company maintained trucking terminals atJersey City, New Jersey, and Paterson, New Jersey, which were under the super-vision of George Wyatt, company vice president.Following negotiations between joint committee representing various local unionsand employers, the Company became signatory to separate agreements with Local560 and Local 641, covering drivers, helpers, and other employees at its Patersonand Jersey City terminals, respectively.The agreements, part of a general truckingagreement,1 were identical in terms and were effective from September 1, 1956, toAugust 31, 1958.The general agreement contains a union-security clause and withrespect to scope and seniority provides:Article I-Scope of Agreement, Section 1.The execution of this Agreementon the part of the Employer shall cover all truck drivers, helpers . . . as maybe presently or hereafter represented by the Unions, ... within the jurisdic-tion of the Local Unions signatory to this agreement.Article V-Seniority, Section 1.Seniority shall prevail in that the Employerrecognizes the general principal that senior employees shall have preference tochoose their shifts and to work at the job for which the pay is highest, providedsuch employee is qualified for such work. Seniority does not give an employeethe right to choose a specific unit, run, trip, or load.Section 2. (a)Within thirty (30) days after signing of this agreement, theEmployer shall post in a conspicuous place at the Employer's terminal, a listof employees arranged according to their seniority.Claims for corrections tosuch lists must be made to the Employer within ten (10) days after posting andafter such time the lists will be regarded as correct.Any controversy over theseniority standing of any employee on such list if raised within such ten (10)day period shall be submitted to the Grievance Procedure as established bythis Agreement.(b)New employees shall be placed on the regular seniority list, withseniority dating from date of hire, as provided in Article H, Section 2(b)[union shop] of this Agreement.1 The agreement is captioned "Metropolitan New York-New Jersey Area Freight Councilof the Eastern Conference of Teamsters, Express and General Trucking Agreement"It covers employers of private, common, contract, and local cartage carriers, In thejurisdiction of seven local unions, including Locals 560 and 641. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the seniority provisions the-Company maintained separate senioritylists for the employees at Paterson and Jersey City and there was no interchange ofemployees between the terminals.-In the early part of 1957 the Company, as related by Wyatt,decided to close downthe Paterson and JerseyCityterminals and to conduct combined operations from.a new terminal to be erected in Carlstadt,New Jersey.The plan or move wasprompted by economic reasons.Wyatt informed the employees or their representa-tives of the plan.Thus,-between January and July 1958,.-he had a few brief dis-cussions with Local 641 about the new terminal but little was said of seniority.. Inseveral discussions with Paul Ciampi,business agent for Local 560,Ciampi claimedhis local should have top seniority.Wyatt told him the question of seniority would'have to be negotiated.The Carlstadt terminal was completed on August 1, 1958.However, the Company was anxious to close down the Paterson terminal, so onJuly 14 it commenced operations at Carlstadt and on that date transferred allPaterson employees to Carlstadt.Counsel stipulated that as of July 13, the Com-pany's seniority list contained the names of 12 men,whose seniority dated from'January 1, 1954,to November 10, 1955, all of whom were members of Local 560.'Counsel further stipulated that three new employees were hired on July 14.On August 1, 1958,the employees at Jersey City were transferred to Carlstadt.Counsel stipulated that as of July 31,the Company's seniority list contained thenames of 21 men, whose seniority dated from 1939 to 1954, all of whom were.members of Local 641.C. The dispute concerning the seniority of employees when assigned to CarlstadtNicholas Rafferty, shop steward at Jersey City, stated that around May or June1958,Wyatt held a meeting of employees during which one of the men inquiredwhere they would stand when they moved to the new terminal.Wyatt.replied themen would not be hurt and he would prefer to use company seniority at Carlstadt.Later, about 3 weeks before the closing of the Jersey City terminal, Rafferty askedWyatt where the men would stand when intermingled with Local 560 men andhe answered the Company did not want to get involved in any dispute with thetwo locals, that he was leaving it up to the locals to reach some agreement.James Burke was present at a meeting in May when Wyatt was asked what wouldhappen when they moved to Carlstadt.Wyatt replied he would try to see thatthey were there first,that they would not be hurt and the men would be transferredon company seniority.Wyatt testified that at a safety meeting in May, someone brought up the subjectof the Carlstadt terminal and what was going to happen to the Jersey City men.He responded he did not not know what would happen and hoped the older menwould not be hurt by the move.Wyatt denied making any commitments at that.time and he could not recall saying company seniority would prevail, if it was upto the Company.On August 1, the 21 Jersey City men reported at Carlstadt,accompanied by MikeCalabrese,vice president of Local 641.Also present were some 16 members ofLocal 560 accompanied by Fred Meyers, an officer of the local.According to Rafferty,he,Calabrese,andMeyers got together and Meyers,acting for the regular business agent, declared,"we have 16 men belonging toLocal 560 that was employed on this job and them 16 men are going to work aheadof any of you 641 men." Rafferty said that was a raw decision,that Local 641men were entitled to seniority rights since they were following their old jobs.Afterarguing for about half an hour Meyers stated a meeting would be held on Mondaymorning, August 4, when the regular business agent could be present.Meyerssuggested they try to get the trucks moving and he and Calabrese agreed the menshould work on a "one-for-one" basis until Monday.Under that system the top manon the Local 560 seniority list would get the first job assignment,the top man ofthe Local 641 seniority list would get the second assignment and subsequent jobsalternately assigned to the men in the same manner.Rafferty,Meyers, and PaulCiampi, Jr., Local 560 steward,notifiedWyatt of the arrangement,which heaccepted.Rafferty and Ciampi, Jr., gave their respective seniority lists, describedabove, to the dispatcher and the men were dispatched in accordance with thesearrangements.There is no substantial dispute concerning these events.Wyatt did add thatRussell Cook,vice president in charge of all terminal operations,was present atthe meeting.On the morning of August 4, Rafferty and Calabrese met with Tony Provenzano, _president of Local 560, Ciampi, and Meyers outside the terminal building.Asrelated by Rafferty,Provenzano inquired if they could not agree to a seniority list CAROLINA FREIGHT CARRIERS CORP.403on the one-for-one basis and Rafferty replied it was not fair to Local 641 menwho had many years of service to work under that system with Local 560 men whohad much less seniority.Provenzano stated it was a good deal, in fact Local 560was not required to accept the men on the list.Rafferty told him to use his ownjudgment, if Local 641 men could not get a fair deal they would take the case "to alabor court or some sort like that." Provenzano remarked Rafferty had "twostrikes" against him if he went to a labor court and Rafferty said the men werewilling to take their chances.Ciampi declared if Rafferty wanted to fight the casehe would "fight it from the bottom of 560's list, so go ahead and do what you want."Rafferty then called a meeting of Local 641 men, explained the situation to them,and they unanimously voted to reject the offer. The representatives held further dis-cussions on the subject which concluded with Ciampi stating Local 641 men wouldgo tothe bottom of the Local 560 list.Calabrese testified Local 641 exercises jurisdiction in Hudson County and jurisdic-tion of Local 560 extends to Hudson, Bergen, Passaic, and Sussex Counties. JerseyCity is located in Hudson County, Paterson in Passaic, and Carlstadt in BergenCounty.Neither Calabrese nor Provenzano gave any explanation concerning theapparent current jurisdiction of the locals in Hudson County, but I do not considerthat point material.However, Provenzano, when asked why the Jersey City menwere under Local 641, stated when employees move into an area they have theright to select their own locals and the Jersey City employees must have approachedLocal 641 to represent them rather than Local 560.Admittedly both locals had afew agreements outside their geographical areas.Calabrese related that prior to July 1958, Rafferty advised him of the move tothe new terminal and brought up the question of seniority.Calabrese replied hecould not give an answer because of the past practices in the area.For manyyears, he stated, it had been accepted practice, or the contract had been so inter-preted, that where a group of employees was transferred to another terminal wherethe employees were under agreement with another local, the group thus transferredwould go to the bottom of the seniority list.Describing the practice in another way,he said when employees moved from the jurisdiction of one local to another localithad been an accepted fact that they automatically go to the bottom of theseniority list.Calabrese took the position, which he maintained throughout, thatthat since the Paterson men had been working at Carlstadt from July 14, underthe Local 560 contract, Local 641 men would go to the bottom of the list underestablished practice.Calabrese admitted the Local 641 agreement contained noprovisions for seniority under the circumstances of this situation.Further, Cala-brese considered the seniority question a jurisdictional dispute rather than a griev-ance and tried to reach some agreement with Local 560, without success.OnAugust 1, it was agreed to work on a one-for-one basis and to meet on August 4,.when Ciampi could be present.The meeting on the latter date concluded withCiampi stating that Local 560 men were taking top seniority.The Local 641men then voted to present the matter "to the N.L.R.B." The representatives there-upon met with Wyatt and Cook in the terminal at which time Ciampi notified themLocal 560 was taking top seniority and Local 641 men would go to the bottom ofthe list.Calabrese did not say anything at this meeting and denied he told Wyattor Cook that his men would take the bottom of the list.Wyatt accepted thisarrangement.Provenzano stated that on August 4, at the meeting with Wyatt and Cook, "Itold them that it was the demands of the members of Local 560 that they main-taintheir seniority at the terminal."He believed Calabrese said his men wouldtake the bottom of the list.Wyatt accepted the arrangements.Provenzano assertedthe general freight agreements provided for terminal seniority and under longrecognized practice "the employees of the moving company always went to thebottom of the list." Provenzano claimed seniority was determined by the Local 560agreement, but he was unable to point out any specific provision covering the pres-ent situation.Wyatt stated that at the meeting with representatives of the locals on August 4,Calabrese announced his men, contrary to his recommendation, would not accept-seniority on the basis of one-for-one, that they were going to the bottom of the listand "take it before the board."Ciampi declared his men, should go to the top,of the list, "that he was willing to go along on the one-for-one but they wouldn'taccept, so he was in agreement that 641 go to the bottom of the list and take it to.the board."Wyatt "agreed that that's the thing to do, take it to the board, to thateffect."Wyatt understood the reference to the "board" to be the arbitration board.According to Wyatt there had been no prior agreement covering seniority and theseniority terms of the August 4 agreement were negotiated, at least partially, on the- 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDfact Local 560 men had moved into the terminal 2 weeks before the 641 men. Inthis connectionWyattalso testifiedthat fromthe commencement of operations atCarlstadt, Local 560 wasrecognized as the bargaining agent and terms and condi-tions of employment were regulatedunder theLocal 560 agreement.He furtherstated thatafter the Jersey Cityterminal closedhe had no contractualrelations withLocal 641.Admittedly, Local 560 men have had top seniority since August 4.Cook was incharge ofthe Company's 22 terminals and said employee senioritywas on a terminal basis.Cook,of course,was fully cognizant of the circumstancesleading to the establishment of and operationsat the Carlstadtterminal.He wasalso familiarwith thecurrent agreementswith Local 560 and Local 641 and knewtherewas no express provision in the agreements covering the situation existing atCarlstadtin respectto seniority.Cook, therefore,cameto Carlstadtto participatein negotiationswith the locals on the question of seniority.He testifiedthat at theAugust 4 meeting, Provenzano reported the priordiscussions between the men andstated since the Jersey City men had turned down an offer of one-for-one, "he wasofferingto us theseniorityof the 641men behindthe 560 men."Provenzano wastalkingtoWyatt, so Cook asked Calabrese for his viewson the matter.Calabresesaid his men had rejected his recommendationto accept Provenzano'soffer, so"We are taking the bottom of the list" and "the men are going to take their chanceswith the board."Like Wyatt, Cook understoodboard to mean a grievanceor arbi-tration board.Cook and Wyattagreed that was the thingto do and gave Local 560top seniority.Sometime later, around the end of September or early October, Ciampi called the641 men together and informed them they had to turn over their books and transferto Local 560, otherwise they could not work for the Company. Rafferty turned overall the books to Ciampi, Jr., and about October 10 or 15, the men received booksfrom Local 560.Concluding FindingsThe partiesare inaccord on the basic facts of the case, with the exception notedbelow.In brief, the Company, for purely economic reasons, decided to combinethe Paterson and Jersey City operations at the new Carlstadt terminal and on July 14,moved the Paterson personnel and operations to thatterminal,followed by asimilar move of Jersey City on August 1.The Company and Local560and Local641 were parties to separate, but identical,agreementscovering the employees atPaterson and Jersey City, respectively, which agreements were in force from Septem-ber 1, 1956, to August 31, 1958.Unquestionably, the employees became involvedin a dispute over their seniority standing at the new terminal and the resolution ofthe dispute by representatives of the Company and the locals on August 4, whichwas unfavorable to the Jersey City men, lead to the filing of unfair labor practice:charges and the present proceedings.The complaint does not challenge the validity of either of the above-mentionedagreements 2 andI seenothing unusual, much less illegal, in the provisions definingthe scope of the contract and the union-security and seniorityclauses.Nor doesthe complaint raise any question concerning the appropriate bargaining unit atCarlstadt or the representation of the employees for the purposes of collective bar-gaining.Consequently, any question concerning the representation of employeesthatmay have arisen by reason of the new terminal is notan issue inthis case.Further, there is no allegation or contention the Company refused to bargain col-lectivelywith the statutory representative of its employees in violation of Section8(a)(5), or that it rendered assistance or support to Local 560 violative of Section:8(a) (2) of the Act.It is undisputed that from the beginning of operations the Company recognizedLocal 560 as the exclusive bargaining agent for the employees at Carlstadt andterms and conditions of employment were governed by their existing agreement.Both Cook and Calabrese agreed the Company's seniority plan was established andmaintained on a terminal basis.Moreover, Calabrese properly conceded his agree-ment made no provision for the retention or transfer of terminal seniority under thecircumstances herein and the agreement became inoperative or ineffective upon the2 Paragraph XII of the complaint alleges since on or about July 1, 1958, the Companyand Local 560, "have been parties to, and have maintained in effect and enforced, an,agreement, arrangement, understanding and practice whereby Respondent Carolina Freight.delegated to Respondent Local 5G0 the final and exclusive control over the seniority rank-ing of status of Carolina Freight employees at the Carlstadt terminal." I do not con-strue this broad allegation as placing the 1956 agreement between the Company andLocal 560 in issue.Moreover, there is no evidence whatever indicating the Company.entered into any such arrangement with Local 560 on or about July 1. CAROLINA FREIGHT CARRIERS CORP.405closing of Jersey City and the assignment of the employees to Carlstadt. Sincethere was an existing agreement covering the employees at Carlstadt when the 641men moved to the terminal their seniority and other rights and privileges were de-termined by the terms of that agreement.There is no contention that illegal con-siderations prompted the Company's transfer of operations to Carlstadt or its subse-quent recognition of Local 560 and adherence to the agreement.From thesefindings I conclude the Respondents did not engage in any conduct violative ofthe Act.It is the theory of the General Counsel that Local 641 men would have main-tained their seniority on the basis of company, rather than terminal employment,absent the Company's unlawful delegation of seniority to Local 560.Both Raf-ferty and Burke testified Wyatt made statements to that effect.Wyatt admitted say-ing he hoped the older men would not be hurt but denied making any statement orcommitment that company seniority would be established at the new terminal.Theassertions of Rafferty and Burke are neither convincing nor plausible, while Wyatt'stestimony is consistent with that of Cook's, Calabrese, and Provenzano, as well asthe terms of the agreements. I accept Wyatt's testimony and find he made no state-ment, commitment, or promise that Local 641 men would retain their seniority orthat seniority at Carlstadt would be determined on the length of company servicerather than terminal employment.To support his position the General Counsel seeks to bring this case within thedoctrine announced in thePacific Intermountain Express case.3In theP.I.E.caseand subsequent cases 4 the Board held that a contract provision which gives to thebargaining agent the authority to settle controversies relating to seniority is unlaw-ful.The Board's rationale underlying theP.I.E.doctrine (p. 845) is that it is to beexpected that a union granted such broad power will exercise its control overseniority to discriminate against the employees on the basis of union adherence, and,consequently,.it is to be presumed . . . that such delegation is intended to, and in factwill, be used by the Union to encourage membership in the Union.Accord-ingly, the inclusion of a bare provision . . . that delegates complete controlover seniority to a union is violative of the Act because it tends to encouragemembership in the Union.There is no contention that the agreements with Locals 560 and 641 delegatedexclusive authority over seniority to the respective locals within the meaning ofP.I.E.doctrine.Granting the seniority provisions of the contracts made no expressprovision for the determination of seniority under the particular circumstances, orthat seniority was determined independently of the Local 560 agreement, I am stillof the opinion the case does not come within that doctrine. It is abundantly clearthe parties knew the establishment of the Carlstadt terminal would create problemsconcerning the seniority of the employees.From the very outset Wyatt announcedthe Company did not want to become involved in a dispute with the locals and thequestion of seniority should be resolved by the locals themselves.Certainly, theCompany's position was a fair and reasonable one and I do not see how it can becriticized or penalized for following this course.Plainly, these facts are insufficientto warrant the conclusion or inference that the Company thereby delegated exclu-sive authority over seniority to either or both the locals contrary to the principleslaid down in theP.I.E.case.Nor do subsequent events justify a different conclu-sion.On August 1, the locals agreed to work that day on a one-for-one basis whichwas acceptable to the Company. I find nothing illegal in this arrangement.OnAugust 4, there were discussions between representatives of the locals and amongthe representatives and Local 641 men. It is undisputed that Provenzano andCiampi contended Local 560 was entitled to top seniority but offered to settleseniority on the basis of one-for-one.However, the offer was rejected by the 641men who said they would take the matter to the Board. The meeting ended withCiampi stating Local 641 men would go to the bottom of the list. Burke char-acterized the foregoing as an agreement or arrangement between Local 641 andCiampi. Immediately thereafter the representatives advised Cook and Wyatt of the8Pacific Intermountain Express Company,107 NLRB 837, enfd. as modified sub nom.N.L.R.B. v. International Brotherhood of Teamsters, etc.,225 F. 2d 343 (C.A. 8).4Minneapolis Star and Tribune Company,109 NLRB 727;North East Texas MotorLines,109 NLRB 1147, enfd. subnom. N.L.R.B. v. Dallas General Drivers, etc.,228 F. 2d702 (C.A. 5) ;Chief Freight Lines Company,111 NLRB 22;Kenosha Auto TransportCorporation,113 NLRB643; Interstate Motor Freight System,116 NLRB 755; Gibb8Corporation,120 NLRB 1079;Meenan Oil Co., Inc.,121 NLRB 580.535828-60-vol. 125-27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscussions at their meeting and the conclusion thereof.After some discussion ofthe matter the Company accepted the above-mentioned agreement or arrangement.Itmust be noted that at no time during the discussions did Rafferty or Burkeclaim seniority on the basis of the 641 agreement (with which they were familiar),or upon any past practice or custom.Nor did they make any mention of the Local560 agreement or lack of agreement with the Company. Indeed Rafferty's solecomplaint was that it was not fair to have 641 men with long seniority competingwith 560 men with less seniority. I can readily appreciate Rafferty's position butwhether the Respondents engaged in unfair labor practices is not to be determinedby the equities or inequities of the situation.The General Counsel argues that acceptance of the above arrangement, or deci-sion by Ciampi, by the Company constituted. an unlawful delegation of control overseniority to Local 560. I find no merit in this argument.Undoubtedly, there wasserious question as to whether the seniority provisions of the Local 560 contractcould be applied, or be interpreted to apply, to conditions existing at Carlstadt.That being the case, the Company and Local 560, as the recognized bargaining agent,had the right to resolve the question through further bargaining negotiations.Thisthey did, albeit preliminary discussions were had between the representatives of thelocals.I am convinced all parties were acting in good faith in the matter and thequick acceptance by the Company of the proposal or decision of Local 560 does notjustify any adverse inference.Nor does this action involve an unlawful delegationof power of the kind contemplated by theP.I.E.doctrine, for that doctrine is bot-tomed on the existence of an agreement wherein an employer abdicates to a unioncomplete and blanket control over the determination of seniority.There is no suchagreement here.In essence the General Counsel urges that, though not required by the agreementto do so, the action of the Company in allowing Local 560 unilaterally to resolve theseniority controversy, coupled with the Company's subsequent acquiescence in thelocal's requested resolution, constituted without more an unfair labor practice underthe Act.That theory was advanced by the General Counsel in theArmourcase 5and rejected by the Board. In finding the employer had not delegated completecontrol over seniority to the Union within the meaning ofP.I.E.the Board stated:The present case arose from an honest disagreement as to the meaning of anambiguous contract clause that was susceptible of two possible equally validconstructions.The Company indicated that either was acceptable and that itwould leave to the Union the choice to be made. If during contract negotiationsthe Company had submitted two lawful seniority proposals to the union leavingto the latter the choice of accepting either, it could hardly be contended thatoffering a choice to the Union would have been unlawful.Moreover, once theUnion made its choice of the two possible constructions of the contract clause,admittedly on a nondiscriminatory basis, its power with respect to seniorityended.Itno longer had the authority to determine or settle controversiesregarding seniority or to use such power to encourage membership in theUnion.This is the salient point of difference with thePacific IntermountainExpresscase.In view of the above authority, I find neither the Company nor the Local 560, byresolving the seniority controversy in the manner found herein, thereby engagedin any unfair labor practices.6It is true, of course, that the movement of the Paterson employees to Carlstadt 2weeks prior to the Jersey City employees resulted in the latter employees, who hadgreater company service, losing their seniority to the former employees.Althoughthe result may be unfortunate it is not unlawful for in making its decisions the Com-pany acted solely for business reasons, not for discriminatory purposes.Section8(a) (3) of the Act, as the Supreme Court pointed out in theRadio Officerscase,?"does not outlaw all encouragement or discouragement of membership in labororganizations; only such as is accomplished by discrimination is prohibited.Nordoes this section outlaw discrimination in employment as such; only such discrimi-c Arm.onr and Company,123 NLRB 1157.'Apparently, the General Counsel believes some unfavorable inference may be drawnfrom the fact that after August 4. seniority was recognized in accordance with theseparate seniority lists, instead of computing seniority as of the date of actual transferof individual employees to Carlstadt. I fail to see the significance of this point. In anyevent none of the interested parties ever suggested seniority be determined in that manner.7The Radio Officers' Unionof the Commercial TelegraphersUnion, AFL v. N.L.R.B.,347 U.S. 17, 42-43. SWANSON'S, INC.407nation asencourages or discourages membership in a labor organization is pro-scribed."And, as the Board has held, it does not follow from the fact that a unionhas instigated employer action impairing an employee's employment status that suchaction tends to encourage or discourage union membership, if, as in this case, it isotherwise clear that the action was urged and taken "for reasons unrelated to unionmembership or the performance of union obligations." 8Finally, assuming the dispute was settled independently of any agreement, I wouldreach the same conclusion.Here, as stated above, no question of representation isinvolved nor is it claimed that discriminatory motives played any part in the Com-pany's decision to move and the resolution of the seniority issue. In these circum-stances the Company was free to establish any system of seniority, or no seniority,system at all, without violating the Act.It is the theme of the General Counsel's brief the Company would have adopted aicompanywide seniority system, under which the Jersey City men would have re-tained their seniority, but for the unlawful delegation of authority over seniority toLocal 560. I have already found the evidence does not support any such finding.Nor do the cases cited 9 support the General Counsel's theory for they are plainlydistinguishable.In theIAM Lodge727 case ie the Board held the enforcement ofseniority provisions penalizing the employees for exercising their right to be repre-sented by a union of their own choosing was discriminatory in that it discouragedmembership in such union.TheRichardscase i'- did not involve any contract andas the court stated: "Reduced to simplest concepts, the case is one of an employerdischarging employees in order to replace them with men favored by the union."These cases bear no relation to the facts and law of the present case.For the reasons stated above, I find that the Respondents have not engaged inunfair labor practices as alleged in the complaint in this proceeding.[Recommendations omitted from publication.]sArmourcase,supra; International Longshoremen's and 1Garehou.senmen's Union, LocalNo. 10, Ind., etc. (Pacific Maritime Association),121 NLRB 938 ;Daugherty Company,Inc.. 112 NLRB 9S6, 989.'The General Counsel discusses at some length the finding of unfair labor practices bythe Trial Examiner inReich Dairy,IR-496.I think it sufficient to say that while I :unbound to follow Board precedent, that obligation does not extend to findings, conclusions,or recommendations contained in intermediate reports.10 123 NLRB 627.11N.L.R.B. v. Beth E. Richards d/b/a Freightliner Equipment Compan.V,265 F. 2d855, 861 (C.A. 3).Swanson's, Inc.andInternational Brotherhood of Firemen andOilers,AFL-CIO.CasesNos. 10-CA-3410, 10-CA-3527, and10-CA-3573.November 27, 1959DECISION AND ORDEROn April 22, 1959, Trial Examiner Max M. Goldman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire record125 NLRB No. 48.